Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed on July 7, 2022 is acknowledged.
Claims 1-15, 24-26, and 34-35 read on the elected invention and species.
Claims 27 and 32-33 are withdrawn as being disclosed to the non-elected species.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the expandable element is disposed on the sheath” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Figs. 1-3, which are not clear, show the expandable element within the sheath, but not on the sheath.  Fig. 4 is even less clear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “push element” (disclosed as a push tube) and “pull element” (disclosed as a suture) in claims 11 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim requires the expandable element to be disposed on the sheath.  The Examiner cannot find support for this limitation.  The Drawings are not entirely clear, but they appear to show an expandable element 112 that move relative to the sheath 104 but is not “on” the sheath.  Therefore, Applicant was not in possession of the claimed invention at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “relatively small diameter” and “relatively large diameter” in claim 1 is a relative term which renders the claim indefinite. The terms not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim does not indicate to what the relative size is compared.  The Examiner recommends something like a first diameter and a second diameter wherein the second diameter is larger than the first diameter.  This is only intended as the type of language that could be used.  As currently written, the claim terms are not definite because the terms do not provide some comparative language.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24 and 34-35 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Diao et al. (US 2009/0149716).
Regarding Claim 24, Diao discloses:
A surgical device, comprising: 
a scope (52); and 
a first expandable element (64) disposed proximate a distal end portion of the scope (see Fig. 3 showing the location of the expandable element relative to the scope); 
wherein the expandable element is repositionable between a contracted configuration and an expanded configuration (see Fig. 2 showing the contracted and Fig. 3 the expanded positions); and 
wherein, in the expanded configuration, the expandable element is operative to create a working space proximate the distal end portion of the scope (the radial expansion of the expandable element creates an increased area for the scope and/or other tools).

Regarding Claim 34, Diao further discloses wherein the scope is disposed within an elongate element comprising a sheath (56); and wherein the expandable element is disposed on the sheath (see Figs. 1-3 showing the expandable element on the sheath in that the two are connected to form an integral device).

Regarding Claim 35, Diao further discloses wherein the expandable element comprises a mesh tube (58; see Paragraph 0052).

Claim 24 and 34-35 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Bonutti (US 5,197,971).
Regarding Claim 24, Bonutti discloses:
A surgical device, comprising: 
a scope (Col 7 Lines 38-39 indicating that an arthroscope is to be placed through the sheath); and 
a first expandable element (128, see Fig. 8 showing distal retractor 128) disposed proximate a distal end portion of the scope (the scope goes through the channel 118 to the distal end of the device); 
wherein the expandable element is repositionable between a contracted configuration and an expanded configuration (see Fig. 7 showing the retractor in the contracted configuration and Fig. 8 showing the retractor in the expanded configuration); and 
wherein, in the expanded configuration, the expandable element is operative to create a working space proximate the distal end portion of the scope (the retractor 128 is designed to create space at the distal end).

Regarding Claim 25, Bonutti further discloses a second expandable element disposed proximally to the first expandable element (see Figs. 7-8 showing a second retractor 128).

Regarding Claim 34, Bonutti further discloses wherein the scope is disposed within an elongate element comprising a sheath (124); and wherein the expandable element is disposed on the sheath (see Figs. 7-8 showing the retractor on the sheath 124).

Regarding Claim 35, Bonutti discloses wherein the expandable element comprises a mesh tube (see the embodiment in Figs. 44-45 with mesh 512).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deal (US 2006/0200184) in view of Diao et al. (US 2009/0149716).
Regarding Claim 1, Deal discloses:
A surgical spacemaking device, comprising: 
an inner element (200) disposed generally coaxially within the device, the inner element comprising a distal end portion (see Fig. 9 showing 200 coaxially located within the lumen of 20); 
an expandable element (20) disposed generally circumferentially about the distal end portion of the inner element (see Fig. 9 showing the insertion of 200 through the expandable element 20 and see Paragraph 0055 discussing the inner element extending through the expandable element); and 
a first actuator operable to reposition the expandable element between a contracted configuration and an expanded configuration (32/34 work together to expand and contract the element 20); 
wherein, in the contracted configuration, the expandable element has a relatively small diameter (contracted configuration shown in Fig. 7); and 
wherein, in the expanded configuration, the expandable element is expanded generally radially outward from the distal end portion of the inner element to a relatively large diameter (expanded configuration shown in Fig. 8).
Deal does not explicitly an elongate element having an internal lumen.  Deal’s device is called a catheter, but Fig. 1 appears to show a partial view without any sort of cover for the components of the device.  As such, there is no elongate element with a central lumen.  However, simply covering the device, in particular the actuator mechanisms 32/34 and 38/36, would provide a central lumen and protect the actuator and patient during use and such an elongate tubular main body is standard in catheters.  Diao is one example showing an outer housing (56) that forms an elongate member with an inner lumen (see Fig. 3 showing the central lumen of 56 for receiving scope 52).  A distal expandable member (64 as seen in Fig. 3) is located at the distal end of the elongate member.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Deal’s device to include Diao’s elongate member.  Such a modification provides structural stability and support for Deal’s device.  As shown, Deal’s device lacks a body and would be difficult to insert into a patient.  Also, the actuators are exposed, potentially injuring the patient.  Adding an elongate element provides support to the device, protects the patient, and helps guide the inserted tool to the target site.

Regarding Claim 2, Deal as modified further discloses wherein the expandable element comprises a mesh tube (20 is a combination of two helical tubes 24/26 forming a tubular mesh; Paragraph 0044) configured to radially expand when the mesh tube is shortened and to radially contract when the mesh tube is lengthened (process is shown in Figs. 7-9 and described in Paragraph 0049).

Regarding Claim 3, Deal as modified further discloses wherein the mesh tube is constructed from strands of at least one of metal and polymer (Paragraph 0045indicates that the mesh can be made from stainless steel or nitinol).

Regarding Claim 4, Deal as modified further discloses wherein the strands are at least one of woven and braided to form the mesh tube (Paragraph 0044 indicates that the helices are interwoven or braided to form the mesh).

Regarding Claim 5, Deal as modified further discloses wherein the expandable element further comprises a flexible membrane (40) disposed on the mesh tube.

Regarding Claim 6, Deal as modified further discloses wherein the mesh tube is substantially closed (when the membrane 40 is included, the mesh is closed as seen in Fig. 5).

Regarding Claim 7, Deal as modified further discloses wherein the mesh tube is substantially open (Deal states that 20 may include 40; 40 is not a requirement for the device).

Regarding Claim 8, Deal as modified further discloses wherein the mesh tube is generally shaped as a right circular cylinder (shown in Figs. 3 and 5).

Regarding Claim 9, Deal as modified further discloses wherein, in at least one of the contracted configuration and the expanded configuration, the expandable element is arranged substantially coaxially with the distal end portion of the inner element (see Fig. 9 showing the coaxial configuration of the inner element 200 with the expandable element 20).

Regarding Claim 10, Deal as modified further discloses wherein the expandable element is configured to expanded at least one of uniformly circumferentially and uniformly radially away from the inner element (Deal does both as seen in Figs. 7-9 showing the uniform nature of the expansion).

Regarding Claim 11, Deal as modified further discloses wherein the first actuator comprises a push element (34 is a pusher) configured to exert a distal pushing force on a proximal portion of the expandable element (Paragraph 0049); and a pull element (32 is a pull wire) configured to exert a proximal pulling force on a distal portion of the expandable element (Paragraph 0049).

Regarding Claim 12, Deal as modified further discloses wherein the push element comprises a push tube (34 is hollow to allow for pull element 32); and wherein the pull element comprises a suture extending through the push tube (see Fig. 1 showing the pull element through the push tube).  The Examiner notes that Deal’s pull element is disclosed as a wire.  The Examiner considers this to be equivalent to the claimed suture, but even if Deal does not anticipate the limitation, the limitation is obvious.  Deal’s wires are substantially similar in structure and perform the same function.  The material used in Deal is not disclosed, but given that the function is the same, a person having ordinary skill in the art would be able to pick an appropriate material.  Also, Applicant refers to “sutures (or other similar materials)” (Paragraph 0046 of Applicant’s PGPUB).  A wire is a similar material that will perform the necessary function.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Deal’s pull wires to be sutures.  Such a modification requires substituting one known element for another to yield predictable results.

Regarding Claim 13, Deal as modified further discloses a second actuator (36/38); wherein the second actuator comprises a respective push element (36 is a pusher) configured to exert a respective distal pushing force on the proximal portion of the expandable element (Paragraph 0049); and wherein the second actuator comprises a respective pull element (38) configured to exert a respective proximal pulling force on the distal portion of the expandable element (Paragraph 0049).

Regarding Claim 14, Deal does not explicitly disclose at least one connection element extending generally radially between the distal end portion of the inner element and the expandable element.  Diao teaches using a ring (62) to attach to the inner element.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Deal to include Diao’s ring.  Such a modification supports the inner element and helps keep it centered.

Regarding Claim 15, Deal does not explicitly disclose wherein the inner element comprises a scope.  Diao teaches making the inner element a scope (Paragraph 0053).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Deal’s element to include Diao’s scope.  Such a modification provides visualization of the target site, and because endoscopes such as Diao’s include lumens for tools, provides a means for visualizing the target site while using a tool to treat the target.

Claim 26 is rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bonutti (US 5,197,971).
Regarding Claim 26, Bonutti discloses the invention substantially as claimed as stated above.  Bonutti also discloses placing expanding portions 128 at selected locations along the retractor (Col 8 Lines 3-5).  The Examiner considers this to mean that more than the two expanding portions 128 can be placed along the length of the device.  Also, Col 8 Lines 7-8 state that two or more retractors can be used for this function, which implies that two or more expanding portions are used.  If Bonutti does not anticipate the claim, it at least renders the limitation obvious as the duplication of parts is considered obvious.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bonutti if necessary to include at least three expanding portions 128 to create additional working areas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anspach, Jr. et al. (US 4,608,965) disclosing a scope and expandable member; Ewers et al. (US 2004/0186349) disclosing an expanding push/pull device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795